        Case 1:04-cr-00283-PGG Document 338 Filed 06/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES

            - against -
                                                                ORDER
ANGEL LOPEZ,
                                                          (S1) 4 Cr. 283 (PGG)
                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the violation of supervised release hearing scheduled

for June 24, 2020 is adjourned to August 28, 2020 at 3:15 p.m. in Courtroom 705 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       June 16, 2020
